      Case 2:19-cv-02323-JAM-KJN Document 8 Filed 06/01/20 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
 8
                           EASTERN DISTRICT OF CALIFORNIA
 9

10
     MARGARITA DOMINGUEZ,                        CASE NO.: 2:19-cv-02323-JAM-KJN
11
                         Plaintiff,              (Solano County Superior Court; Court Case
12                                               No. FCS053401)
     v.
13                                               ORDER GRANTING THE PARTIES’
   DOLLAR TREE STORES, INC dba                   STIPULATION TO CAP PLAINTIFF’S
14 DOLLAR TREE JEFAN, LLC, and                   JUDGMENT, AWARD, OR
   DOES 1 through 10, Inclusive,                 RECOVERY AND TO REMAND
15
                         Defendants.             Assigned to Hon. John A. Mendez
16

17
           The Court, having read and considered the Parties’ Stipulation to Cap
18
     Plaintiff’s Judgment, Award, or Recovery and to Remand, hereby ORDERS as
19
     follows:
20
                                       I. BACKGROUND
21
           On or about August 14, 2019, Plaintiff MARGARITA DOMINGUEZ
22
     (hereinafter “Plaintiff”) commenced the above-entitled civil action in the Superior
23
     Court for the County of Solano by filing a Complaint therein entitled Margarita
24
     Dominguez v. Dollar Tree Stores, Inc. dba Dollar Tree Jefan, LLC, and DOES 1 to
25
     10, inclusive, Case No. FCS053401. Plaintiff’s Complaint for personal injury arises
26
     from an alleged incident on July 20, 2018, at defendant Dollar Tree Stores, Inc.’s
27
     (“Dollar Tree”) store in Fairfield, California.
28
                                       -1-
            [PROPOSED] ORDER ON STIPULATION TO CAP PLAINTIFF’S JUDGMENT,
                        AWARD, OR RECOVERY AND TO REMAND
                                                                     DOMINGUEZ V. DOLLAR TREE
                                                                    CASE NO. 2:19-cv-02323-JAM-KJN
                                              Case 2:19-cv-02323-JAM-KJN Document 8 Filed 06/01/20 Page 2 of 3


                                        1         On November 7, 2019, plaintiff, by and through her counsel of record, made a
                                        2   written settlement demand in the amount of $100,000 to defendant. Based on this
                                        3   “other paper,” Dollar Tree determined that the amount in controversy exceeded the
                                        4   $75,000.00 statutory minimum. Accordingly, Dollar Tree removed the matter to
                                        5   federal court pursuant to 28 U.S.C. §§1332, 1441, and 1367, on November 18, 2019.
                                        6         The parties have now agreed and stipulated to limit any and all recovery of
                                        7   damages by plaintiff MARGARITA DOMINGUEZ to $74,999.99 or less, as
                                        8   evidenced by the Stipulation to Cap Plaintiff’s Judgment, Award, or Recovery and To
                                        9   Remand, executed by plaintiff MARGARITA DOMINGUEZ and defendant
                                       10   DOLLAR TREE STORES, INC., by and through their attorneys of record.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   Accordingly, the parties request an order from this Court remanding the case to the
    THARPE & HOWELL, LLP




                                       12   Solano County Superior Court, Case No. FCS053401.
                                       13                                        II. ANALYSIS
                                       14         United States Code, Title 28, Section 1447(c), provides that “[i]f at any time
                                       15   before final judgment it appears that the district court lacks subject matter jurisdiction,
                                       16   the case shall be remanded.” (Emphasis added). In light of the parties’ stipulation
                                       17   limiting any and all recovery by Plaintiff to $74,999.99 or less, this Court lacks subject
                                       18   matter jurisdiction and must, therefore, remand the case to state court pursuant to 28
                                       19   U.S.C. § 1447(c). See Bruns v. NCUA 122 F.3d 1251, 1257 (9th Cir. 1997) (“Section
                                       20   1447(c) is mandatory, not discretionary.”)
                                       21                              III. ORDER OF THE COURT
                                       22         1.     Plaintiff’s total recovery, if any, from Defendant Dollar Tree Stores, Inc.,
                                       23   for any injuries, damages, harms, or losses resulting from the alleged incident that
                                       24   occurred on Defendant’s premises on or about July 20, 2018, and which are the subject
                                       25   of the within action (including formerly Solano County Superior Court Case No.:
                                       26   FCS053401) (the “Litigation), including but not limited to economic and non-
                                       27   economic damages as well as any award of attorneys’ fees and costs of suit (including
                                       28   ///                              -2-
                                                  PROPOSED] ORDER ON STIPULATION TO CAP PLAINTIFF’S JUDGMENT,
                                                              AWARD, OR RECOVERY AND TO REMAND
                                                                                                            DOMINGUEZ V. DOLLAR TREE
                                                                                                           CASE NO. 2:19-cv-02323-JAM-KJN
                                             Case 2:19-cv-02323-JAM-KJN Document 8 Filed 06/01/20 Page 3 of 3


                                        1   any award of costs for the services of expert witnesses), is hereby capped at
                                        2   $74,999.99.
                                        3         2.      If any judgment or award, entered in her favor and against Defendant
                                        4   Dollar Tree Stores, Inc., in the Litigation should exceed $74,999.99, inclusive of any
                                        5   award of attorneys’ fees and costs of suit (including any award of costs for the services
                                        6   of expert witnesses) Plaintiff has knowingly and voluntarily waived the right to claim
                                        7   that portion of her final judgment or award which exceeds $74,999.99.
                                        8         3.      Should any judgment or award, inclusive of any award of attorneys’ fees
                                        9   and costs of suit (including any award of costs for the services of expert witnesses) be
                                       10   entered in her favor and against Defendant Dollar Tree Stores, Inc., in the Litigation,
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                       11   in excess of $74,999.99, Plaintiff shall execute any necessary documents to reduce any
    THARPE & HOWELL, LLP




                                       12   such award or judgment to $74,999.99, and is barred from executing on any amount
                                       13   of the award or judgment in excess of $74,999.99.
                                       14         4.      Pursuant to the parties’ Stipulation, because this matter no longer exceeds
                                       15   $75,000.00, this Court no longer has subject matter jurisdiction and the matter is
                                       16   hereby REMANDED to the Superior Court for the State of California, County of
                                       17   Solano, Case No.: FCS053401. This Order shall be accorded full force and effect in
                                       18   the Superior Court of the State of California, County of Solano, Case No.: FCS053401.
                                       19         5.      All pending dates in the Federal action are hereby vacated.
                                       20

                                       21         IT IS SO ORDERED.
                                       22

                                       23   Dated: June 1, 2020                            /s/ John A. Mendez
                                       24                                                  _____________________________
                                                                                           Hon. John A. Mendez
                                       25                                                  United States District Court Judge
                                       26

                                       27

                                       28
                                                                             -3-
                                                  PROPOSED] ORDER ON STIPULATION TO CAP PLAINTIFF’S JUDGMENT,
                                                              AWARD, OR RECOVERY AND TO REMAND
                                                                                                           DOMINGUEZ V. DOLLAR TREE
                                                                                                          CASE NO. 2:19-cv-02323-JAM-KJN
